Filed:   February 2, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 97-7214
                         (CA-96-1827-6-13AK)



Jackie Willard,

                                                Plaintiff - Appellant,

           versus


Correctional Officer J. Arnette, et al,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed February 18, 1998, as

follows:

     On the cover sheet and in the text of the opinion -- the

spelling of appellant’s name is corrected to read “Jackie Willard.”

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7214



JACKIE WILLARD,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER J. ARNETTE; LIEUTENANT H.
HENDERSON; SERGEANT MADDOX; CAPTAIN FAULKEN-
BERRY; EVANS CORRECTIONAL INSTITUTION; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-96-1827-6-13AK)


Submitted:   February 3, 1998          Decided:     February 18, 1998


Before ERVIN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Willard, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                 2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint.   We have reviewed the record

and the district court's opinion adopting the magistrate judge's

recommendation and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    Willard v. Arnette,

No. CA-96-1827-6-13AK (D.S.C. Aug. 11, 1997).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  3